Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 05/12/2022.  Presently claims 16-33 are pending. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112 have been withdrawn based upon Applicant’s arguments and amendments.
Applicant's arguments filed 05/12/2022 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

Applicant argued that “it is not at all clear to Applicant's attorney what feature of Smeets the Examiner contends is the "bevel". There is no surface that extends to Smeets cutting edge. The Examiner's comments refer to the recess 17 and the attachment portion 174. But 17 and 174 are recesses. There is no surface that extends to the cutting edge. Certainly, there is no surface in Smeets that is remotely similar to the "infeed bevel (34.6) extending indirectly or directly to the cutting edge." And there certainly is no surface which satisfies the newly added requirement that "the infeed bevel is at an acute angle both to the longitudinal center plane and to the transverse center plane." Again, if the Examiner disagrees please provide an annotated drawing of Smeets labeling the alleged "bevel”.

In response to this argument, the claim is rejected as filed; and the Applicant claimed “infeed bevel”;
The definition of the bevel is a sloping surface or edge;
Further, the prior art of Smeets discloses in paragraph 0041: 
“FIG. 3 shows an attachment portion 174 of the recess 17 which is realized with a rounding. The hard material elements 30 which close off the cutting edge 31 toward the outside are also easily able to be inserted into the recess 17 by means of the attachment portion. The geometry of the closing hard material elements 30 can be adapted to the rounding and, for example, fill out the same”;
i.e:  the recess (17) having rounding slope “corresponding to the bevel”; and 
the closing hard material having the same shape as the rounding recess (17) in order to be adapted to the recess (17) to fill out the same;
which means the closing hard material elements (30) having rounding slope “corresponding to the bevel”;
and the slope of rounding recess (17) is less than 900 (acute angle) with respect to the longitudinal center plane and transverse center plane;
the closing hard material having rounding slope “corresponding to the bevel” less than 900 (acute angle) with respect to the longitudinal center plane and transverse center plane;
Furthermore, the prior art of Smeets discloses a cutting edge (fig.1: the cutting edge that formed by the elements (34)); and 
the closing hard material having rounding slope same as the slope of rounding recess (17)  
the closing hard material having rounding slope “corresponding to the bevel” is less than 900 (acute angle) with respect to the longitudinal center plane and transverse center plane
the closing hard material elements (30) having rounding slope “corresponding to the bevel” is extending indirectly or directly to the cutting edge of the element (34).

Accordingly, this argument is not persuasive.
The response to the argument above is applied to claim 31.






    PNG
    media_image1.png
    574
    734
    media_image1.png
    Greyscale















With respect the prior art of Lutz, Applicant argued that “the element (2) of Fig. 7 which the office action identifies as the "infeed element" is just one of the cutting elements in the row which forms a part of the cutting edge (1). There is no bevel on the element (2) analogous to the bevel of claim 16. With regard to the bevel the office action says "(fig. 7: see the slope of the element (6) where the element (2) is inserted." But the element (6) is simply a wall of the groove that receives the cutting element (2). That wall does not extend to the cutting edge (1)”
In response to this argument, the claim is rejected as filed; and the Applicant claimed “infeed element including an infeed bevel”;
The definition of the bevel is a sloping surface or edge;
The prior art of Lutz discloses an element (fig.7: (2)), the element (2) is an infeed element;
The infeed element (2) having a slope “corresponding to a bevel” that matching the slope of the element (6); the infeed element (2) including an infeed bevel;
a cutting edge (see fig.1 below: the cutting edge that formed by the cutting surfaces);
and the infeed bevel of the infeed element (2) is extending indirectly or directly to the cutting edge (see fig.1 below).


    PNG
    media_image2.png
    523
    941
    media_image2.png
    Greyscale

Accordingly, this argument is not persuasive.

Applicant argued that none of the cited prior arts disclose the limitaions of claim 17.
In response to this argument, the prior art Smeets disclose:
the geometry of the closing hard material elements (30) having a cutting edge;
the cutting edge that formed by the elements (figs.1-2: (34));
So, the prior art Smeets discloses the infeed element includes an infeed-element cutting edge aligned with the cutting edge of the shear bar (the geometry of the closing hard material elements (30) having a cutting edge aligned with the cutting edge of the shear bar).
Applicant argued that none of the cited prior arts disclose the limitations of claim 18.
In response to this argument, the prior art Smeets disclose:
the cutting surface (fig.1: (34));
the geometry of the closing hard material elements (30) having an upper-side cover portion;
So, the prior art Smeets discloses wherein: the infeed element includes an upper-side cover portion transitioning flush into the cutting surface (fig.1: (34)) of an adjacent one of the cutting elements.
And the prior art of Lutz disclose wherein: the infeed element (figs.1-7: (2)) includes an upper-side cover portion transitioning flush into the cutting surface (fig.1 and 7: (12))) of an adjacent one of the cutting elements (see fig.1 above).  
Accordingly, this argument is not persuasive.

Examiner notice: in case the Applicant still have question regarding the examiner’s comments above; the Examiner respectfully is advising the Applicant to contact the Examiner to answer any question might the Applicant have.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 16 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19, 24-25 and 31-32 are rejected under 35 U.S.C. 102 (a)(1) being anticipated by Smeets (US20170113227A1).
Regarding claims 16 and 31, Smeets disclose a shear bar for a material shredder (abstract and fig.1: (1)), comprising: 
a carrier (fig.1: (15)) including a cutting region (fig.1: (31)) (paragraphs 0036-0037); 
a plurality of cutting elements (fig.1: (30)) set alongside one another in a row extending in a longitudinal direction in the cutting region (figs.1 and 3: the elements (30) are extended in a long longitudinal direction), 
each of the cutting elements (fig.1 (30)) including a partial edge, each of the partial edges being defined as a transition between a cutting surface (fig.1 (34)) of the cutting element extending transversely to a cutting direction and an exposed surface (fig.1 (33)) of the cutting element extending in the cutting direction, 
at least some of the partial edges of the cutting elements forming a cutting edge (fig.1: the cutting edge that formed by the elements (34)) of the shear bar configured for cutting engagement with a material to be shredded; and 
an infeed element provided in the row of cutting elements as a longitudinal extension of the row of cutting elements (figs.1 and 3: the elements (30) are extended in a long longitudinal direction), 
the infeed element including an infeed bevel (paragraph 0041 and figs 1-2 and 3: the recess (17) having rounding slope “corresponding to the bevel”; and the closing hard material having the same shape as the rounding recess (17) in order to be adapted to the recess (17) to fill out the same; which means the closing hard material elements (30) having rounding slope “corresponding to the bevel)”; 
and the slope of rounding recess (17) is less than 900 (acute angle) with respect to the longitudinal center plane and transverse center plane;
the infeed bevel extending indirectly or directly to the cutting edge (fig.1: the closing hard material elements (30) having rounding slope “corresponding to the bevel” is extending indirectly or directly to the cutting edge of the element (34)), 
the infeed bevel (figs.1-2 and 8: the geometry of the closing hard material elements (30)) being arranged at a tilt with respect to the cutting edge such that the infeed bevel is arranged with a setback with respect to the exposed surfaces (fig.1 (33)) and toward the cutting surfaces (fig.1: (34)) of the cutting elements.

wherein the infeed element includes a longitudinal center plane extending parallel to the cutting edge, and the infeed element includes a transverse center plane extending perpendicular to the longitudinal center plane and parallel to the cutting edge (the closing hard material having a longitudinal center plane extending parallel to the cutting edge; and a transverse center plane extending perpendicular to the longitudinal center plane and parallel to the cutting edge) ; and 
wherein the infeed bevel is at an acute angle both to the longitudinal center plane and to the transverse center plane (paragraph 0041: the closing hard material having rounding slope same as the slope of rounding recess (17) ; the closing hard material having rounding slope “corresponding to the bevel” is less than 900 (acute angle) with respect to the longitudinal center plane and transverse center plane).

Regarding the phrase “the infeed element being a sintered part profiled on the infeed element in a sintering process” is a product by process limitation so all that is required is that the end product is the same, so claim 16 does not require “the infeed bevel profiled on the infeed element in a sintering process”.  The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).

    PNG
    media_image1.png
    574
    734
    media_image1.png
    Greyscale














Regarding claim 17, Smeets disclose wherein: the infeed element includes an infeed-element cutting edge (the geometry of the closing hard material elements (30) having a cutting edge) aligned with the cutting edge of the shear bar (the cutting edge that formed by the elements (figs.1-2: (34)) (paragraph 0041 and figs 1-3: the geometry of the closing hard material elements (30) having a cutting edge aligned with the cutting edge of the shear bar).  


Regarding claim 18, Smeets disclose wherein: the infeed element includes an upper-side cover portion (the geometry of the closing hard material elements (30) having an upper-side cover portion) transitioning flush into the cutting surface (fig.1: (34)) of an adjacent one of the cutting elements (figs.1-2 and 8: the geometry of the closing hard material elements (30) having the same top element (34)) (paragraph 0041).  

Regarding claim 19, Smeets disclose wherein: the infeed element includes a front-side exposed infeed-element surface transitioning flush into the exposed surface (fig.1: (33)) of the adjacent one of the cutting elements (figs.1-2 and 8: the geometry of the closing hard material elements (30) having the same front element (33)) (paragraph 0041).  

Regarding claim 24, Smeets disclose wherein: the infeed element is provided at one longitudinal-side end of the row of cutting elements (figs.1-2 and 8: the geometry of the closing hard material elements (30) is provided at the end of the row cutting elements) (paragraph 0041).  

Regarding claim 25, Smeets disclose a second infeed element provided at an opposite longitudinal-side end of the row of cutting elements from the first infeed element (fig.1: the left and the right recess (17)) (figs.1-2 and 8: the geometry of the closing hard material elements (30) is provided at the left and the right recess (17)) (paragraph 0041).  

Regarding claim 32, Smeets disclose, wherein: the row of the row of cutting elements is a first row of cutting elements; and the carrier includes a second row of cutting elements on an opposite side of the carrier from the first row of cutting elements, 
the second row of cutting elements forming a second cutting edge and including at least one infeed element (fig.1: the proximal and distal of the elements (17), which have the geometry of the closing hard material elements (30)) (paragraph 0041)

Claims 16, 18-23, 26-29, 31 and 33 are rejected under 35 U.S.C. 102 (a)(1) being anticipated by Lutz (US20170020066A1).
Regarding claims 16 and 31, Lutz disclose a shear bar for a material shredder (abstract and fig.1: (4)), comprising: 
a carrier (fig.1: (4)) including a cutting region (fig.1: the cutting region that formed by the elements (2)) (paragraphs 0017-0018 and 0023-0025); 
a plurality of cutting elements (fig.1: (see fig.1 below)) set alongside one another in a row extending in a longitudinal direction (see fig.1 below: the cutting elements are extended in a long longitudinal direction) in the cutting region, 
each of the cutting elements (see fig.1 below) including a partial edge, each of the partial edges being defined as a transition between a cutting surface (see fig.1 below)) of the cutting element extending transversely to a cutting direction and an exposed surface (see fig.1 below) of the cutting element extending substantially in the cutting direction, 
at least some of the partial edges of the cutting elements forming a cutting edge (see fig.1 below: the cutting edge that formed by the cutting surfaces) of the shear bar configured for cutting engagement with a material to be shredded; and 
an infeed element (fig.7: (2)) provided in the row of cutting elements as a longitudinal extension of the row of cutting elements (see fig.1 below: the cutting elements are extended in a long longitudinal direction), 
the infeed element including an infeed bevel (fig.7: the infeed element (2) having a slope “corresponding to a bevel” that matching the slope of the element (6))
the infeed bevel extending indirectly or directly to the cutting edge (see fig.1 below), 
the infeed bevel (fig.7: (2)) being arranged at a tilt with respect to the cutting edge such that the infeed bevel is arranged with a setback with respect to the exposed surfaces (see fig.1 below) and toward the cutting surfaces (see fig.1 below) of the cutting elements.

Regarding the phrase “the infeed element being a sintered part profiled on the infeed element in a sintering process” is a product by process limitation so all that is required is that the end product is the same, so claim 16 does not require “the infeed bevel profiled on the infeed element in a sintering process”.  The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).

wherein the infeed element includes a longitudinal center plane extending parallel to the cutting edge, and the infeed element includes a transverse center plane extending perpendicular to the longitudinal center plane and parallel to the cutting edge (the element (2) having a longitudinal center plane extending parallel to the cutting edge; and a transverse center plane extending perpendicular to the longitudinal center plane and parallel to the cutting edge); and 
wherein the infeed bevel is at an acute angle both to the longitudinal center plane and to the transverse center plane (the element (2) having the infeed element (2) having a slope “corresponding to a bevel” that matching the slope of the element (6), the slope “corresponding to a bevel” is less is less than 900 (acute angle) with respect to the longitudinal center plane and transverse center plane).

    PNG
    media_image2.png
    523
    941
    media_image2.png
    Greyscale











Regarding claim 18, Lutz disclose wherein: the infeed element (figs.1-7: (2)) includes an upper-side cover portion transitioning flush into the cutting surface (fig.1 and 7: (12))) of an adjacent one of the cutting elements (see fig.1 above). 

Regarding claim 19, Lutz disclose wherein: the infeed element includes a front-side exposed infeed-element surface transitioning flush into the exposed surface (see fig.1 above) of the adjacent one of the cutting elements (figs.1 and 7: the elements (2) having a front surface that flush the exposed surface (see fig.1above)).  

Regarding claim 20, Lutz disclose wherein: the infeed bevel of the infeed element is delimited on oppositely located sides by an edge (fig.7: the edge between elements (6) and (10)) and by a transition region (fig.7: the region at element (8)), 
the edge (fig.7: the edge between elements (6) and (10)) transitioning into the upper-side cover portion (fig.7: (12)) and the transition region (fig.7: the region at element (8)) transitioning into the front-side exposed infeed-element surface (see fig.1 above).

Regarding claim 21, Lutz disclose wherein: the infeed bevel includes a surface-shaped portion (fig.8: (9)) extending substantially in a direction of the cutting edge of the shear bar (see fig.1 above), 
the surface-shaped portion terminating at one longitudinal-side end (fig.8: (6)) in a first carryover region (fig.8: the region that formed by elements (6, and 9-10) terminating in at least one of the upper-side cover portion (fig.7: (12)) and the front-side exposed infeed- element surface (figs.1 and 7: the elements (2) having a front surface that flush the exposed surface) (see fig.1 above), 

the first carryover region adjoining the surface-shaped portion at an angle between flat surfaces or in a curved shape (fig.8: the region that formed by elements (6, and 9-10) .  

Regarding claim 22, Lutz disclose wherein: the infeed element includes an abutment face (figs.7-8: (6)) at one longitudinal-side end adjacent the adjacent cutting element, and 
an end portion (fig.8: (11)) at an oppositely located longitudinal-side end (fig.8: (6)); and 
the infeed element includes a second carryover region (fig.8: the region that formed by elements (8-9, and 10)) in a region of the end portion, 
the second carryover region adjoining the infeed bevel at an angle between flat surfaces fig.8: the region that formed by elements (8-9, and 10)) or in a curved shape .  

Regarding claim 23, Lutz disclose wherein: the infeed element is delimited on its upper side by the upper-side cover portion (fig.7: (12)) and on its lower side by a bottom parallel to the upper-side cover portion (fig.8: element (4)); and 

the infeed element is delimited at its front by the front-side exposed infeed- element surface (figs.1 and 7: the elements (2) having a front surface that flush the exposed surface), and 
the front-side exposed infeed-element surface adjoins at least one of the upper-side cover portion and the bottom.  

Regarding claim 26, Lutz disclose wherein: the infeed element (figs.1-3: (2)) is integrated into the row of cutting elements between two adjacent cutting elements (see fig.1 above).  

Regarding claim 27, Lutz disclose wherein: the infeed bevel is a first infeed bevel; and the infeed element includes a second infeed bevel at an angle to the first infeed bevel (fig.3: left and right elements (2)), and 
the infeed bevels transition into one another directly or via a joining portion (figs.1-3: (4)).  

Regarding claim 28, Lutz disclose wherein: the infeed bevel is a first infeed bevel; and the infeed element is delimited on its upper side by an upper-side cover portion (fig.3: (12)); 
the infeed element includes a second infeed bevel at an angle to the first infeed bevel (figs.1-3: left and right elements (2)), and 
the infeed bevels transition into one another via a joining portion (figs.1-3: (4)); and the joining portion terminates with a joining edge (fig.3: (6)) 9forming a transition between the joining portion and the upper-side cover portion.  

Regarding claim 29, Lutz disclose wherein: the joining portion (fig.3: (4)) includes a flat surface or a concavely curved surface between the two infeed bevels.  

Regarding claim 33, Lutz disclose further comprising: a row of armor elements (fig.2: (12)) located on an upper side of the carrier and adjoining the row of cutting elements, the armor elements being plate-shaped elements made of metal carbide (paragraph 0017: wear resistant layer (12)” corresponding to the metal carbide, see the picture below”)

    PNG
    media_image3.png
    540
    929
    media_image3.png
    Greyscale















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725